RECEIPT                       DATE.                        No.
RECEIVED FROM   '   '   *                         l   )




                                                                      DOLLARS
Ofor rent
Ofor                                   ~                         CO
ACCOUNT
                             CHECK
PAYMENT                                FROM               TO
                             MONEY
                             ORDER
BAL. DUE                    ) CREDIT
                                       BY.    _